Case 9:17-cv-00172-RC-ZJH Document 34 Filed 05/05/20 Page 1 of 2 PageID #: 159



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


CARLOS KIDD                                      §

VS.                                              §              CIVIL ACTION NO. 9:17-CV-172

UNIVERSITY OF TEXAS MEDICAL                      §
BRANCH, et al.,

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Carlos Kidd, an inmate formerly confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against several defendants.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing this civil rights action for want of

prosecution pursuant to Federal Rule of Civil Procedure 41(b) (docket entry no. 33).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in
Case 9:17-cv-00172-RC-ZJH Document 34 Filed 05/05/20 Page 2 of 2 PageID #: 160



accordance with the recommendations of the Magistrate Judge.


          So Ordered and Signed
          May 5, 2020




                                             2
